DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 8-9, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA et al (US 2015/0170422 A1) in view of Kodama (US 6124843).
As to claim 1: Aoyama discloses a wearable display (Figs. 1-14, “a wearable display 10”; Abstract, ¶0030-0034), comprising: 
an input operation unit configured to receive an input operation (Figs. 1B-2B, “an input operation unit 10/30” configured to receive an input operation; ¶0034-0036, 0038-0048);
a display unit attachable to a user (Figs. 1-14, “a display unit 10” attachable to a user; Abstract, ¶0030-0034), wherein 
the display unit is configured to move in one of a first direction or a second direction by a first movement amount (Figs. 3A-3B, 4A-4B, the display unit is configured to move in one of a first direction or a second direction by a first movement amount; ¶0055-0057, wherein the display unit is moved in a horizontal direction to a left direction as a first direction or to a right direction as a second direction, and/or the display unit is moved in a clockwise as a first direction or a counterclockwise direction as a second direction);
the second direction is opposite to the first direction (Figs. 3A-3B, 4A-4B, the display unit is configured to move in one of a first direction or a second direction by a first movement amount; ¶0055-0057, the right direction is opposite to the left direction  and the counterclockwise direction is opposite the clockwise direction), 
the display unit includes a display area, and a real space is visible to the user through the display area (Figs. 4A-4B show the display unit includes “a display area 80”, and a real space is visible to the user through the display area; Abstract, ¶0030-0034);
a detection unit configured to detect an orientation of the display unit around at least one axis (Figs. 1-14, “a detection unit 18” configured to detect an orientation of the display unit around at least one axis; Abstract, ¶0030-0044); and 
a display control unit (Figs. 1-14, “a display control unit 17”) configured to: 
control display of a plurality of images in the display area, based on an output of the detection unit and an output of the input operation unit (Figs. 1-14, “a plurality of images 81-83” in the display area based on an output of the detection unit and an output of the input operation unit 11/30; Abstract, ¶0043-0072, 0074-0077);
control a movement of the plurality of images by a second movement amount based on the movement of the display unit (Figs. 3A-3B, 4A-4B, control a movement of the plurality of images by a second movement amount based on the movement of the display unit; ¶0056-0057); and
the second movement amount corresponds to the movement of the plurality of images in the display area from a first position in the display area to a second position in the display area (Figs. 3A-3B, 4A-4B, the second movement amount corresponds to the movement of the plurality of images in the display area from a first position in the display area to a second position in the display area; ¶0056-0057).
Aoyama does not expressly disclose control display of a cursor at a center of the display area based on a user operation, and control a reduction of the second movement amount of the plurality of images, wherein the reduction of the second movement amount is based on an attribute of a respective image of the plurality of images and a distance of the respective image of the plurality of images from a periphery of a field of view of the user, and the second movement amount of the plurality of images is smaller than the first movement amount of the display unit. However, Kodama teaches a wearable device comprises displaying of a cursor at a center of the display area based on a user operation, and control a reduction of the second movement amount of the plurality of images, wherein the reduction of the second movement amount is based on an attribute of a respective image of the plurality of images and a distance of the respective image of the plurality of images from a periphery of a field of view of the user (Figs. 1-9, “a wearable device 6-7” comprises displaying of “a cursor K” at a center of “a display area 5” based on a user operation, and control a reduction of a second movement amount of “a plurality of images 24”, wherein the reduction of the second movement amount is based on an attribute of a respective image of the plurality of images and a distance of the respective image of the plurality of images from a periphery of a field of view of the user; cols. 3-4, 11-12, 17-18, “FIG. 9A shows a state before image movement. On the display surface 22, a plurality of icon portions 24 and a cursor K are displayed. In this state, when the observer moves his or her head portion to adjust the position of the cursor K to the position of an upper left icon portion 24 ‘A’”; “In order to prevent this problem, when the image and the cursor are moved in nearly opposite directions, as described above, a state shown in FIG. 9C is obtained, and the omission amount can be reduced”, wherein an icon A represents a distance of the respective image of the plurality of image from a periphery of a field of view of the user), and the second movement amount of the plurality of images is smaller than the first movement amount of the display unit (Figs. 9A-9C show the second movement amount of the plurality of images is smaller than the first movement amount of the display unit, wherein Fig. 9B shows the first movement amount of the plurality of images and Fig. 9C shows the second movement amount of the plurality of images which is smaller than the first movement amount; cols. 17-18). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama to control display of a cursor at a center of the display area based on a user operation, and control a reduction of the second movement amount of the plurality of images, wherein the reduction of the second movement amount is based on an attribute of a respective image of the plurality of images and a distance of the respective image of the plurality of images from a periphery of a field of view of the user, and the second movement amount of the plurality of images is smaller than the first movement amount of the display unit as taught by Kodama. The motivation would have been in order to provide a new and improved head mounting type image display system, which can reduce eye fatigue even in an input operation by an observer (Kodama: col. 2). 
As to claim 2: Aoyama discloses the display control unit is further configured to control the second movement amount such that the plurality of images is in the display area (Figs. 3A-3B show the display control unit is further configured to control the second movement amount such that the plurality of images is in the display area; ¶0055-0056).  
As to claim 4: Aoyama discloses a first image of the plurality of images includes information associated a route to a destination, and a route is set by the user (Figs. 1-14, “a first image 81” of the plurality of images includes information related to a route to a destination, andPage 3 of 12Application No. 15/769,093Reply to Office Action of January 11, 2021 “a route 82” is set by the user; ¶0055-0074).
As to claim 11: Aoyama discloses a coordinate setting unit configured to set three-dimensional coordinates surrounding the display unit based on a number and a type of a plurality of objects to be presented in the display area (Figs. 1, 4, 10, “a coordinate setting unit 18a” configured to set three-dimensional coordinates surrounding the display unit based on a number and a type of a plurality of objects to be presented in the display area; ¶0044, 0052).  
As to claim 8: Claim 8 is another version of claim 1. The combination of the prior arts Aoyama and Kodama further disclose an image display apparatus (Aoyama: Figs. 1-14, “an image display apparatus; Abstract; Kodama: Figs. 1-9, “an image display apparatus; Abstract), comprising: 
an input operation unit configured to receive an input operation (Aoyama: Figs. 1B-2B, “an input operation unit 10/30” configured to receive an input operation; ¶0034-0036, 0038-0048; Kodama: Figs. 1-11, “an input operation unit 18” configured to receive an input operation; Abstract, cols. 3-4, 11-12, 17-18);
a display unit including a display area, wherein the display unit is configured to move in one of a first direction or a second direction by a first movement amount, and the second direction is opposite to the first direction (Aoyama: Figs. 1-14, a display unit including a display area, wherein the display unit is configured to move in one of a first direction or a second direction by a first movement amount, and the second direction is opposite to the first direction; ¶0030-0074; Kodama: Figs. 1-11, “a display unit 5” including a display area, wherein the display unit is configured to move in one of a first direction or a second direction by a first movement amount, and the second direction is opposite to the first direction; Abstract, cols. 2-3); 
a detection unit configured to detect an orientation of the display unit around at least one axis (Aoyama: Figs. 1-14, “a detection unit 18” configured to detect an orientation of the display unit around at least one axis; ¶0030-0074; Kodama: Fig. 2, “a detection unit 2” configured to detect an orientation of the display unit around at least one axis; cols. 3-4, 11-12, 17-18); 
a display control unit configured to: control display of a plurality of images in the display area, based on an output of the detection unit and an output of the input operation unit (Aoyama: Figs. 1-14, “a display control unit 17” configured to: control display of “a plurality of images 81-83” in the display area based on an output of the detection unit and an output of the input operation unit; Kodama: Figs. 1-11, “a display control unit 12” configured to: control display of “a plurality of images 24” in the display area, based on an output of the detection unit and an output of the input operation unit; Abstract, cols. 3-4, 11-12, 17-18);
control display of a cursor at a center of the display area, based on a user operation (Kodama: Figs. 1-11, control display of “a cursor K” at a center of the display area based on a user operation in the input operation unit; Abstract, cols. 2-3, 17-18), 
control a movement of the plurality of images by a second movement amount based on the movement of the display unit (Aoyama: Figs. 3A-3B, 4A-4B, control a movement of the plurality of images by a second movement amount based on the movement of the display unit; ¶0056-0057; Kodama: Figs. 9A-9C, control a movement of the plurality of images by a second movement amount based on the movement of the display unit; cols. 3-4, 11-12, 17-18); 
control a reduction of the second movement amount of the plurality of images (Kodama: Figs. 9B-9C, control a reduction of the second movement amount of the plurality of images; cols. 3-4, 11-12, 17-18);
the reduction of the second movement amount is based on an attribute of a respectively image  of the plurality of images and a distance of the respective image of the plurality of the plurality of images from a periphery of a field of view of a user (Kodama: Figs. 9A-9C, the reduction of the second movement amount is based on an attribute of a respectively image  of the plurality of images and a distance of the respective image of the plurality of the plurality of images from a periphery of a field of view of a user; cols. 3-4, 11-12, 17-18),
the second movement amount corresponds to the movement of the plurality of images in the display area from a first position in the display area to a second position in the display area (Aoyama: Figs. 3A-3B, 4A-4B, the second movement amount corresponds to the movement of the plurality of images in the display area from a first position in the display area to a second position in the display area; ¶0056-0057; Kodama: Figs. 9B-9C, the second movement amount corresponds to the movement of the plurality of images in the display area from a first position in the display area to a second position in the display area; cols. 3-4, 11-12, 17-18), and 
the second movement amount of the plurality of images is smaller than the first movement amount of the display unit (Kodama: Figs. 9A-9C show the second movement amount of the plurality of images is smaller than the first movement amount of the display unit, wherein Fig. 9B shows the first movement amount of the plurality of images and Fig. 9C shows the second movement amount of the plurality of images which is smaller than the first movement amount; cols. 17-18). In addition, the same motivation is used as the rejection of claim 8.
As to claim 9: Claim 9 is another version of claim 1. The combination of the prior arts Aoyama and Kodama further disclose an image display system (Aoyama: Figs. 1-14, an image display system; Abstract; Kodama: Figs. 1-11, an image display system; Abstract), comprising: 
an input operation unit configured to receive an input operation (Aoyama: Figs. 1B-2B, “an input operation unit 10/30” configured to receive an input operation; ¶0034-0036, 0038-0048; Kodama: Figs. 1-11, “an input operation unit 18” configured to receive an input operation; Abstract, cols. 2-3, 11-14, 16-18);
a display unit including a display area, whereinReply to Office Action of January 11, 2021 the display unit is configured to move in one of a first direction or a second direction by a first movement amount, and the second direction is opposite to the first direction (Aoyama: Figs. 1-14, a display unit including a display area, whereinReply to Office Action of January 11, 2021 the display unit is configured to move in one of a first direction or a second direction by a first movement amount, and the second direction is opposite to the first direction; ¶0030-0074; Kodama: Figs. 1-11, “a display unit 5” including a display area, whereinReply to Office Action of January 11, 2021 the display unit is configured to move in one of a first direction or a second direction by a first movement amount, and the second direction is opposite to the first direction; Abstract, cols. 2-3, 11-14, 16-18); 
a detection unit configured to detect an orientation of the display unit around at least one axis (Aoyama: Figs. 1-14, “a detection unit 18” configured to detect an orientation of the display unit around at least one axis; ¶0030-0074; Kodama: Fig. 2, “a detection unit 2” configured to detect an orientation of the display unit around at least one axis; cols. 6-7); 
a reduction setting unit configured to set a second movement amount of a plurality of images (Aoyama: Figs. 1-14, “a reduction setting unit 11” configured to set a second movement a plurality of images 81; ¶0030-0074; Kodama: Figs. 1-3, 9-11, “a reduction setting unit 13” configured to set a second movement amount of a plurality of images; cols. 2-3, 13-17); and 
a display control unit configured to: control display of the plurality of images in the display area based on an output of the detection unit and an output of the input operation unit (Aoyama: Figs. 1-14, “a display control unit 17” configured to: control display of a plurality of images in the display area based on an output of the detection unit and output of the input operation unit; Kodama: Figs. 1-11, “a display control unit 12” configured to: control display of “a plurality of images 22” in the display area, based on an output of the detection unit and an output of the input operation unit; Abstract, cols. 13-17);
control display of a cursor at a center of the display area, based on a user operation (Kodama: Figs. 1-9, control display of “a cursor K” at a center of the display area; Abstract, col. 3, 13),
control a movement of the plurality of images by a second movement amount based on the movement of the display unit (Aoyama: Figs. 3A-3B, 4A-4B, control a movement of the plurality of images by a second movement amount based on the movement of the display unit; ¶0056-0057; Kodama: Figs. 9A-9C, control a movement of the plurality of images by a second movement amount based on the movement of the display unit; cols. 3-4, 11-12, 17-18); 
control a reduction of the second movement amount of the plurality of images (Kodama: Figs. 9B-9C, control a reduction of the second movement amount of the plurality of images; cols. 3-4, 11-12, 17-18), wherein 
the reduction of the second movement amount is based on an attribute of a respectively image  of the plurality of images and a distance of the respective image of the plurality of the plurality of images from a periphery of a field of view of a user (Kodama: Figs. 9A-9C, the reduction of the second movement amount is based on an attribute of a respectively image  of the plurality of images and a distance of the respective image of the plurality of the plurality of images from a periphery of a field of view of a user; cols. 3-4, 11-12, 17-18),
the second movement amount corresponds to the movement of the plurality of images in the display area from a first position in the display area to a second position in the display area (Aoyama: Figs. 3A-3B, 4A-4B, the second movement amount corresponds to the movement of the plurality of images in the display area from a first position in the display area to a second position in the display area; ¶0056-0057; Kodama: Figs. 9B-9C, the second movement amount corresponds to the movement of the plurality of images in the display area from a first position in the display area to a second position in the display area; cols. 3-4, 11-12, 17-18), and 
the second movement amount of the plurality of images is smaller than the first movement amount of the display unit (Kodama: Figs. 9A-9C show the second movement amount of the plurality of images is smaller than the first movement amount of the display unit, wherein Fig. 9B shows the first movement amount of the plurality of images and Fig. 9C shows the second movement amount of the plurality of images which is smaller than the first movement amount; cols. 17-18). In addition, the same motivation is used as the rejection of claim 9.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA et al (US 2015/0170422 A1) in view of Kodama (US 6124843), as applied to claim 1 above, and further in view of YAJIMA et al (US 2015/0268473 A1).
As to claim 10: Claim 10 is a dependent claim of claim 1. The prior art Kodama further discloses the plurality of images corresponding the plurality of icons (Fig. 9A shows the plurality of images corresponding the plurality of icons 24). Aoyama and Kodama does not disclose the plurality of images includes information related to a plurality of menu images, and the plurality of menu images corresponds to icons of specific applications. However, Yajima teaches a wearable display device comprises display a plurality of images, wherein the plurality of images includes information related to a plurality of menu images, and the plurality of menu images corresponds to icons of specific applications (Figs. 1-3, “a wearable display device 20” comprises display a plurality of images, wherein the plurality of images includes information related to a plurality of menu images, and the plurality of menu images corresponds to icons of specific applications; ¶0078, wherein each of the plurality of icons represents a plurality of menu images corresponding to a specific applications, such as email application, phone application, clock application, web browser application, etc.). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama and Kodama to link each of the plurality of icons to a specific application, such that the plurality of images includes information related to a plurality of menu images, and the plurality of menu images corresponds to icons of specific applications as taught by Yajima. The motivation would have been in order to reduce a deviation between the target object, which is an object in the real world, and the virtual object displayed as the virtual image (Yajima: ¶0010-0021).

Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA et al (US 2015/0170422 A1) in view of Kodama (US 6124843), as applied to claim 1 above, and further in view of Takai et al (US 2014/0126782 A).
As to claim 5: Aoyama and Kodama does not a first image of the plurality of images corresponds to a pattern authentication screen in which a plurality of keys is in a matrix pattern. However, Takai teaches a wearable display device is capable to display an image is a pattern authentication screen in which a plurality of keys are arranged in a matrix pattern (Figs. 1-20, a wearable display device is capable to display an image is a pattern authentication screen in which a plurality of keys are arranged in a matrix pattern; Abstract, ¶0044-0064, 0117-0118). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama and Kodama to display the first image corresponds to a pattern authentication screen in which a plurality of keys is in a matrix pattern as taught by Takai. The motivation would have been in order to display an authentication pattern used for the user identification and authentication processing (Takai: ¶0064).
As to claim 6: Kodama disclose a first image of the plurality of images includes a plurality of objects (Kodama: Fig. 11 shows “a first image 27” of the plurality of images includes “a plurality of objects 28”) and one of the plurality of objects is selectable by the user (Figs. 11A-11E show one of the plurality of objects 27 is selectable by the user; col. 28).
Aoyama and Kodama do not expressly disclose the plurality of objects is selectable by the user. However, Takai teaches a wearable display device is capable to display an image is a pattern authentication screen in which a plurality of keys are arranged in a matrix pattern (Figs. 1-20, a wearable display device is capable to display an image includes a plurality of objects, and the plurality of objects is selectable by the user; Abstract, ¶0044-0045, 0116). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama and Kodama to display the first image includes a plurality of objects, and the plurality of objects is selectable by the user as taught by Takai. The motivation would have been in order to display an authentication pattern used for the user identification and authentication processing and to check whether or not the identification pattern has been properly input as he or she intended to (Takai: ¶0064, 0118).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over AOYAMA et al (US 2015/0170422 A1) in view of Kodama (US 6124843) and Takai et al (US 2014/0126782 A1), as applied to claim 6 above, and further in view of KIM et al (US 2012/0092369 A1).
As to claim 12: Claim 12 is a dependent claim of claim 6. The prior arts Aoyama, Kodama, and Takai further disclose claim limitation of the display control unit configured to display a selection screen (Aoyama: Figs. 1-12, the display control unit configured to display a selection screen; Kodama: Figs. 9, 11, the display control unit configured to display a selection screen; Takai: Figs. 9-16, the display control unit configured to display a selection screen), 
the plurality of objects is selected, via the selection screen, based on user input (Kodama: Fig. 9A-9C, 11A-11F, the plurality of objects is selected, via the selection screen, based on user input; col. 16-17, 21; Takai: Figs. 9-16, the plurality of objects is selected, via the selection screen, based on user input; ¶0116-0127), 
the plurality of objects partially overlaps one another (Aoyama: Figs. 3-4, 9-14 shows the plurality of objects partially overlaps one another; Kodama: Fig. 11A shows the plurality of objects partially overlaps one another), and 
the display control unit is further configured to: 
enlarge a size of the selection screen based on the input operation (Aoyama: Figs. 3A-3B, 11A-11C, 14A-14B, enlarge a size of the selection screen based on the input operation; ¶0047, 0077-0083); and 
control, based on the enlargement of the size of the selection screen, a reduction in a movement of the selection screen in the display area (Aoyama: Fig. 14A-14B, control, based on the enlargement of the size of the selection screen, a reduction in a movement of the selection screen in the display area; ¶0047, 0077-0083; Kodama: Figs. 11A-11C, control, based on the enlargement of the size of the selection screen, Figs. 9B-9C, a reduction in a movement of the selection screen in the display area; cols 17-18, 21).
Aoyama, Kodama, and Tsai do not expressly disclose the reduction enables user selection of a specific object from the plurality of objects partially overlapping one another. However, Kim teaches a wearable display device comprises a reduction of a plurality of objects enables user selection of a specific object form the plurality of objects partially overlapping one another (Figs. 1-2, 7-12, a wearable display device comprises a reduction of a plurality of objects from 1010 to 1110 enables user selection of a specific object from the plurality of objects partially overlapping one another; ¶0008-0014, 0055-0056, 0078-0086). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Aoyama, Kodama, and Takai to perform a reduction of the plurality of objects, such that the reduction enables user selection of a specific object from the plurality of objects partially overlapping one another as taught by Kim. The motivation would have been in order to improve visibility of each object by enlarging a complex area, in which objects are densely disposed, to reduce overlapping of the objects (Kim: Abstract).
 
Response to Arguments
Applicant’s arguments filed on September 30, 2022 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on Monday - Friday: 8:00am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on 571272963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/
Primary Examiner, Art Unit 2693